

113 HR 3290 IH: To provide that all Federal employees shall be deemed to be employees excepted from furlough for purposes of the Government shutdown commencing on or about October 1, 2013, and for other purposes.
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3290IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Mr. Kingston (for himself, Mr. Ruppersberger, Mr. Wolf, and Mr. Moran) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide that all Federal employees shall be deemed to be employees excepted from furlough for purposes of the Government shutdown commencing on or about October 1, 2013, and for other purposes.1.Treatment of Federal employees during Government shutdown(a)In generalThis Act applies with respect to any lapse in appropriations commencing on or about October 1, 2013.(b)All employees treated as excepted employeesDuring a lapse in appropriations described in subsection (a), all Federal employees shall, for purposes of section 1342 of title 31, United States Code (and notwithstanding the last sentence of such section), be deemed to be performing services relating to emergencies involving the safety of human life or the protection of property.(c)Normal rules relating to leave and holidaysEffective as of October 1, 2013, Federal employees considered excepted from furlough during a lapse in appropriations which is described in subsection (a), and which affects the agency activity in which the employee is engaged, shall not be considered to be furloughed when on leave and shall be subject to the same laws, rules, and regulations relating to leave and holidays as would apply if no lapse in appropriations had occurred.(d)Compensation for furloughed employeesFederal employees furloughed as a result of a lapse in appropriations described in subsection (a) shall be compensated at their standard rate of compensation, for the period for which they were so furloughed, as soon as practicable after such lapse in appropriations ends.(e)DefinitionFor purposes of this Act, the term Federal employee means an officer or employee of the United States Government.